DETAILED ACTION
Response to Arguments
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 9, 16, and 23, while the claim recites “wherein the data includes at least part of a rendered automatically-tracked high-resolution three-dimensional (3D) face,” applicant submits that Trajkovic (US 2006/0079325) does not disclose “automatically tracking a face, 3D”  or Trajkovic (US 2006/0079325) “does not involve face tracking” and one of ordinary skill in the art would not consider to be ““tracking” the shape of a face” for avatar animation, see Remarks, page 7 line 22 – page 8 line 2, and page 9 lines 8-10. However, the examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “automatically tracking a face, 3D” or ““tracking” the shape of a face”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Trajkovic specifically discloses “the plurality of avatars include at least one three-dimensional representation of a human head,” (Trajkovi, fig. 1, claim 4). As a result, Trajkovic’s three-dimensional representation of a human head is mapped to claimed “at least part of a rendered automatically-tracked high-resolution three-dimensional (3D) face.”
In another aspect, while the claim recites “high-resolution three dimensional (3D) face,” applicant submits that Wiles (US 2003/0146918) discloses no such faces at all, whether low- or high-resolution (see Remarks, page 10 lines 3-6). However, the examiner respectfully disagrees.
In response, Wiles discloses “a high resolution 3D face model or image” (Wiles, abstract and par [0001]). Therefore, Wiles’ disclosure satisfies the claim language as claimed.
Lastly, applicant submits that Trajkovic and Wiles, whether independently or combined, teach away from the invention as claimed, (see Remarks, page 10 lines 7-16). However, the examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Trajkovic discloses “at least part of a rendered automatically-tracked three dimensional (3D) face” and Wiles discloses “high-resolution 3D face”. The combination of Trajkovic and Wiles satisfies the claim language of “at least part of a rendered automatically-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 9-11, 13-15, 16-18, 20-22, 23-25, 27-29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Trajkovic (US 2006/0079325 to Trajkovic et al) in view of Wiles (US 2003/0146918 to Wiles et al).
Regarding claim 1, Trajkovic discloses a system (mobile communication system) for transmitting data (avatars 70) to a device (mobile phone 60) configured to process the data for video display (video display by mobile phone 60) (Trajkovic, fig. 1, par [0022], wherein mobile phone 60 receives and displays avatar 70), the system comprising:
a machine readable medium (database 80) having the data (avatar 70) stored thereon (Trajkovic, fig. 1, par [0020], wherein database 80 stores avatar 70);
wherein the data (avatar 70) includes at least part of a rendered automatically-tracked three dimensional (3D) face (face avatar 70) (Trajkovi, fig. 1, par [0022-0023], claim 4, wherein avatar 70 includes a rendered automatically tracked 3D face); and
a communication link (network 40) (Trajkovic, fig. 1);

However, Trajkovic does not disclose:
high-resolution three dimensional (3D) face.
On the other hand, in the same endeavor, Wiles discloses:
high-resolution three dimensional (3D) face (high resolution 3D face) (Wiles, abstract, par [0001]).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Wiles into the system by Trajkovic so as to achieve the invention as claimed because such incorporation provides parametric modelling of appearance of objects (Wiles, par [0001]).
Regarding claim 2, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the data includes motion data (motion data related to a speaking/talking person) (Trajkovic, par [0027-0028], wherein the avatar 70 includes motion data related to a speaking/talking person).
Regarding claim 3, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the data includes video game data (game data in animation library) (Trajkovic, par [0025-0026], wherein the avatar 70 includes game data in animation library).
claim 4, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the data includes video data (downloaded video data) (Trajkovic, par [0025-0028], wherein the avatar 70 includes downloaded video data via a video input interface).
Regarding claim 6, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the at least part of a rendered automatically-tracked high-resolution 3D face is stored on the machine readable medium (database 80) at a plurality of resolutions (different resolutions corresponding to two-dimensional, three-dimensional, cartoon-like, and geometry or image-based) (Trajkovi, fig. 1, par [0023]).
Regarding claim 7, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the at least part of a rendered automatically-tracked high-resolution 3D face includes facial regions (face regions of avatar 70) that fold (fold) or deform (deform) (Trajkovic, fig. 1, par [0025-0028], wherein face regions of avatar 70 fold or deform in accordance with animation).
Regarding claim 8, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the machine readable medium (database 80) comprises a plurality of data storage devices (data storage devices for animation library and coarticulation library) (Trajkovic, par [0025]).
claim 9, Trajkovic discloses a system (mobile communication system) for transmitting motion data (avatars 70 i.e. motion data related to a speaking/talking person) to a device (mobile phone 60) configured to process the motion data (Trajkovic, fig. 1, par [0022], wherein mobile phone 60 receives and displays avatar 70, and par [0027-0028], wherein the avatar 70 includes motion data related to a speaking/talking person), the system comprising:
a machine readable medium (database 80) having the data (avatar 70) stored thereon (Trajkovic, fig. 1, par [0020], wherein database 80 stores avatar 70);
wherein at least part of the motion (data avatars 70) specifies changes (changes due to speaking or talking) over time of at least part of a rendered automatically-tracked three dimensional (3D) face (face avatar 70) (Trajkovi, fig. 1, par [0022-0023], claim 4, wherein avatar 70 includes a rendered automatically tracked 3D face, and par [0027-0028], wherein the avatar 70 includes motion data related to a speaking/talking person); and
a communication link (network 40) (Trajkovic, fig. 1);
wherein the system is configured to read the motion data (avatar 70) from the machine readable medium (database 80) and transfer the motion data (avatar 70) via the communication link (network 40) to the device (mobile phone 60) (Trajkovic, fig. 1, par [0022], avatar 70 is read from database 80 and sent to mobile phone 60 via network 40).
However, Trajkovic does not disclose:
high-resolution three dimensional (3D) face.
On the other hand, in the same endeavor, Wiles discloses:

Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Wiles into the system by Trajkovic so as to achieve the invention as claimed because such incorporation provides parametric modelling of appearance of objects (Wiles, par [0001]).
Regarding claim 10, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the motion data includes video game data (game data in animation library) (Trajkovic, par [0025-0026], wherein the avatar 70 includes game data in animation library).
Regarding claim 11, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the motion data includes video data (downloaded video data) (Trajkovic, par [0025-0028], wherein the avatar 70 includes downloaded video data via a video input interface).
Regarding claim 13, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the at least part of a rendered automatically-tracked high-resolution 3D face is stored on the machine readable medium (database 80) at a plurality of resolutions (different resolutions corresponding to two-dimensional, three-dimensional, cartoon-like, and geometry or image-based) (Trajkovi, fig. 1, par [0023]).
claim 14, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the at least part of a rendered automatically-tracked high-resolution 3D face includes facial regions (face regions of avatar 70) that fold (fold) or deform (deform) (Trajkovic, fig. 1, par [0025-0028], wherein face regions of avatar 70 fold or deform in accordance with animation).
Regarding claim 15, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the machine readable medium (database 80) comprises a plurality of data storage devices (data storage devices for animation library and coarticulation library) (Trajkovic, par [0025]).
Regarding claim 16, Trajkovic discloses a system (mobile communication system) for transmitting video data (avatars 70 i.e. downloaded video data) to a device (mobile phone 60) configured to process the video data (Trajkovic, fig. 1, par [0022], wherein mobile phone 60 receives and displays avatar 70, and par [0025-0028], wherein the avatar 70 includes downloaded video data via a video input interface), the system comprising:
a machine readable medium (database 80) having the video data (avatar 70) stored thereon (Trajkovic, fig. 1, par [0020], wherein database 80 stores avatar 70);
wherein the video data (avatar 70) includes at least part of a rendered automatically-tracked three dimensional (3D) face (face avatar 70) (Trajkovi, fig. 1, par [0022-0023], claim 4, wherein avatar 70 includes a rendered automatically tracked 3D face); and

wherein the system is configured to read the video data (avatar 70) from the machine readable medium (database 80) and transfer the video data (avatar 70) via the communication link (network 40) to the device (mobile phone 60) (Trajkovic, fig. 1, par [0022], avatar 70 is read from database 80 and sent to mobile phone 60 via network 40).
However, Trajkovic does not disclose:
high-resolution three dimensional (3D) face.
On the other hand, in the same endeavor, Wiles discloses:
high-resolution three dimensional (3D) face (high resolution 3D face) (Wiles, abstract, par [0001]).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Wiles into the system by Trajkovic so as to achieve the invention as claimed because such incorporation provides parametric modelling of appearance of objects (Wiles, par [0001]).
Regarding claim 17, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the video data includes motion data (motion data related to a speaking/talking person) (Trajkovic, par [0027-0028], wherein the avatar 70 includes motion data related to a speaking/talking person).
Regarding claim 18, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:

Regarding claim 20, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the at least part of a rendered automatically-tracked high-resolution 3D face is stored on the machine readable medium (database 80) at a plurality of resolutions (different resolutions corresponding to two-dimensional, three-dimensional, cartoon-like, and geometry or image-based) (Trajkovi, fig. 1, par [0023]).
Regarding claim 21, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the at least part of a rendered automatically-tracked high-resolution 3D face includes facial regions (face regions of avatar 70) that fold (fold) or deform (deform) (Trajkovic, fig. 1, par [0025-0028], wherein face regions of avatar 70 fold or deform in accordance with animation).
Regarding claim 22, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the machine readable medium (database 80) comprises a plurality of data storage devices (data storage devices for animation library and coarticulation library) (Trajkovic, par [0025]).
Regarding claim 23, Trajkovic discloses a system (mobile communication system) for transmitting video game data (avatars 70 i.e. game data in animation library) to a device (mobile phone 60) configured to process the video game data (Trajkovic, fig. 
a machine readable medium (database 80) having the video game data (avatar 70) stored thereon (Trajkovic, fig. 1, par [0020], wherein database 80 stores avatar 70);
wherein the video game data (avatar 70) includes at least part of a rendered automatically-tracked three dimensional (3D) face (face avatar 70) (Trajkovi, fig. 1, par [0022-0023], claim 4, wherein avatar 70 includes a rendered automatically tracked 3D face); and
a communication link (network 40) (Trajkovic, fig. 1);
wherein the system is configured to read the video game data (avatar 70) from the machine readable medium (database 80) and transfer the video game data (avatar 70) via the communication link (network 40) to the device (mobile phone 60) (Trajkovic, fig. 1, par [0022], avatar 70 is read from database 80 and sent to mobile phone 60 via network 40).
However, Trajkovic does not disclose:
high-resolution three dimensional (3D) face.
On the other hand, in the same endeavor, Wiles discloses:
high-resolution three dimensional (3D) face (high resolution 3D face) (Wiles, abstract, par [0001]).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Wiles into the system by 
Regarding claim 24, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the video game data includes motion data (motion data related to a speaking/talking person) (Trajkovic, par [0027-0028], wherein the avatar 70 includes motion data related to a speaking/talking person).
Regarding claim 25, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the video game data includes video data (downloaded video data) (Trajkovic, par [0025-0028], wherein the avatar 70 includes downloaded video data via a video input interface).
Regarding claim 27, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the at least part of a rendered automatically-tracked high-resolution 3D face is stored on the machine readable medium (database 80) at a plurality of resolutions (different resolutions corresponding to two-dimensional, three-dimensional, cartoon-like, and geometry or image-based) (Trajkovi, fig. 1, par [0023]).
Regarding claim 28, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the at least part of a rendered automatically-tracked high-resolution 3D face includes facial regions (face regions of avatar 70) that fold (fold) or deform (deform) 
Regarding claim 29, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the machine readable medium (database 80) comprises a plurality of data storage devices (data storage devices for animation library and coarticulation library) (Trajkovic, par [0025]).
Regarding claim 30, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the device (mobile telephone 60) configured to process the video game data (avatars 70 i.e. game data in animation library) and output video data (avatar 70) that is transferred over a second communication link (communication link) to a device (a second mobile telephone 60) configured to process the video data (avatar 70) (Trajkovic, figs. 1, 2, par [0019, 0022, 0033-0037], wherein avatar 70 in database 80 is accessed by mobile telephone 60 and is outputted as video data transferred to a communication link to a second mobile telephone 60 in mobile video communication).
Claims 5, 12, 19, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Trajkovic (US 2006/0079325 to Trajkovic et al) and Wiles (US 2003/0146918 to Wiles et al) further in view of Geng (US 2003/0123713).
Regarding claim 5, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. However, Trajkovic and Wiles do not disclose:
the data includes compressed video data.
On the other hand, in the same endeavor, Geng discloses:

Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Geng into the system by Trajkovic and Wiles so as to achieve the invention as claimed because such incorporation provides capabilities of automatically recognizing a human face (Geng, par [0015]).
Regarding claim 12, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. However, Trajkovic and Wiles do not disclose:
the motion data includes compressed video data.
On the other hand, in the same endeavor, Geng discloses:
the motion data includes compressed video data (compressed three-dimensional image) (Geng, par [0048, 0085, 0097], wherein 3D face image based on video is compressed).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Geng into the system by Trajkovic and Wiles so as to achieve the invention as claimed because such incorporation provides capabilities of automatically recognizing a human face (Geng, par [0015]).
Regarding claim 19, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. However, Trajkovic and Wiles do not disclose:
the video data includes compressed video data.
On the other hand, in the same endeavor, Geng discloses:

Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Geng into the system by Trajkovic and Wiles so as to achieve the invention as claimed because such incorporation provides capabilities of automatically recognizing a human face (Geng, par [0015]).
Regarding claim 26, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. However, Trajkovic and Wiles do not disclose:
the video game data includes compressed video data.
On the other hand, in the same endeavor, Geng discloses:
the video game data includes compressed video data (compressed three-dimensional image) (Geng, par [0048, 0085, 0097], wherein 3D face image based on video is compressed).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Geng into the system by Trajkovic and Wiles so as to achieve the invention as claimed because such incorporation provides capabilities of automatically recognizing a human face (Geng, par [0015]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TUAN H LE/           Examiner, Art Unit 2697                                                                                                                                                                                             

/LIN YE/           Supervisory Patent Examiner, Art Unit 2697